DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2015/0273388 A1).

	With regard to claim 1, Fukuda et al. discloses a membrane separation method for capturing carbon dioxide (see paragraph [0054]) in which a gas mixture is passed through a membrane unit to selectively separate carbon dioxide, the membrane unit having a feed side into which a carbon dioxide-containing gas is provided, a retentate side from which a carbon dioxide-depleted stream is discharged, 

	With regard to claim 2, Fukuda et al. discloses the carbon dioxide permeability of the first membrane unit (11) being higher than a carbon dioxide permeability of the second membrane unit (13) (or, conversely, the carbon dioxide selectivity of the second membrane unit (13) being higher than the carbon dioxide selectivity of the first membrane unit (11), since permeability and selectivity are well known to be inversely proportional) at the last sentence of paragraph [0043]. See also Table 2 at page 8 which demonstrates the inversely proportional relationship between permeability and selectivity.

	With regard to claims 9 and 10, Fukuda et al. discloses activation energy of carbon dioxide permeation being smaller than activation energy of less permeable gases (such as nitrogen) in the second membrane unit, and wherein in the membrane of the second membrane unit, a difference between the permeance of carbon dioxide and the permeance of nitrogen (i.e. carbon dioxide/nitrogen selectivity) is increased as a temperature is decreased at paragraph [0045]. This is particularly true in view of the fact that Fukuda et al. and the instant invention use the same materials (e.g. polyimides, polysulfones, polyetherimides, polyamides, polyamide imides) for forming the membranes in the second membrane unit. See Fukuda et al. at paragraph [0052] and paragraph [0037] of corresponding Pre-Grant Publication US 2021/0060480 A1).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0273388 A1) in view of Roodbeen (US 2020/0254383 A1). 
Fukuda et al. does not teach the specifics on how the temperatures of the first and second membrane units are controlled.
Roodbeen teaches a similar multistep membrane separation system wherein the operating temperature of first (1) and second (2) membrane units are controlled by adjusting the temperature (using temperature control devices 42a and 42b) of the gases that are directed to the membrane units at Fig. 2 and paragraph [0057].
It would have been obvious to incorporate the temperature control devices of Roodbeen into the method of Fukuda et al. to allow the operating temperatures of the membrane units to be controlled, as suggested by Roodbeen at Fig. 2 and paragraph [0057].

7.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0273388 A1) in view Kulkarni et al. (US 2012/0111051 A1).
	Fukuda et al. discloses the second separation step being performed at a temperature of at least 5 0C, at least 20 0C or at least 40 0C lower than a temperature of the first separation step at the last sentences of paragraphs [0046] and [0047].
	Fukuda et al. does not discloses the recited temperatures for the first and second separation steps.
0C to about 50 0C or about -30 0C to about 50 0C to allow for condensation and removal of heavier hydrocarbons at paragraph [0032].
	It would have been obvious to incorporate the temperature of Kulkarni et al. of into the first separation step of Fukuda et al. to allow for condensation and removal of heavier hydrocarbons, as suggested by Kulkarni et al. at paragraph [0032].
	The first step temperature suggested by Kulkarni et al. combined with the temperature differential between the first and second steps taught by Fukuda et al. (i.e. at least 5 0C, at least 20 0C or at least 40 0C lower) further teaches a second step temperature overlapping the instantly recited ranges.
	The prior art is seen as disclosing ranges overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gu et al. (see especially Fig. 2 and paragraph [0004]) and Yeo et al. (see especially Fig. 1 and paragraph [0004]) references disclose multistep membrane separation methods for removing carbon dioxide from flue gases. Diaz et al. teaches a similar multistep membrane separation system wherein the feed gas is supplied to a first membrane separation step at a temperature of -30 to 120 0C (see especially the abstract, Fig. 1 and paragraph [0013]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 11, 2021